Citation Nr: 1720054	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  12-30 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for residuals of tonsil cancer, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  This matter was previously remanded by the Board for additional development in July 2016.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in March 2016.  A transcript of that hearing is of record.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes an obligation to provide a medical examination if necessary to decide a claim.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Although the Veteran did not appear for the VA examination scheduled in August 2016, he has provided good cause to reschedule the examination.  See 38 C.F.R. § 3.655(a).  The Veteran submitted a November 2016 request to reschedule the examination, explaining that he did not receive notification of the August 2016 examination because he was hospitalized.  As the Veteran has provided good cause for his inability to attend the examination, the claim should be remanded so that a new examination can be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's tonsil cancer and the current residuals thereof.  After reviewing the claims file and performing any necessary tests or evaluation, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tonsil cancer and the current residuals thereof was incurred in or is otherwise caused by service.

The examiner is instructed to address the Veteran's assertion that his tonsil cancer was related to in-service asbestos exposure, as endorsed in a March 2016 letter from Dr. J.Z., which was received in May 2016, or due to in-service exposure to a cleaning chemical referred to by the Veteran as "purple acid."  A complete rationale is required for any opinion expressed.

2.  After completing the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




